Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 June 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figs. 1 - 5 require appropriate hatching.  Cross-sectional views require hatching to illustrate the materials of which the various structural elements are composed.
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In lines 7 - 8 of paragraph 0002, “positive test” should be changed to “positive-pressure-test” for clarity.
In line 8 of paragraph 0002, “negative test” should be changed to “negative-pressure-test” for clarity.

In line 7 of paragraph 0009, “negative test” should be changed to “negative-pressure-test” for clarity.
Appropriate correction is required.
Claim Objections
Claims 10, 13 - 15, 17, and 20 are objected to because of the following informalities:  
In line 3 of claim 10, “a negative-pressure-test” should be changed to “the negative-pressure-test”.
In line 6 of claim 10, “the test packer, setting control module, and no-go feature” should be changed to “the test packer, the setting control module, and a no-go feature” for clarity.  Examiner is assuming that the “no-go feature” as recited in claim 10 and the “stop” as recited in claim 9 represent separate structural limitations.
In line 2 of claim 13, “the” should be inserted before “pressure”.
In lines 1 - 2 of claim 14, “a test packer” should be changed to “the test packer”.
In line 7 of claim 15, the phrase “to pressurizing” is confusing.  Examiner suggests changing the aforementioned phrase to “to pressurize”, or something similar.
In line 2 of claim 17, “the” should be inserted before “pressure”.
In line 3 of claim 20, “the” should be inserted before “pressure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the spring-loaded devices" in lines 2 - 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner has interpreted the aforementioned limitation as “the one or more spring-loaded devices”, as best understood.
Claim 11 recites the limitation "the spring-loaded devices" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This rejection is made assuming that “the spring-loaded devices” as recited in lines 2 - 3 of claim 11 are interpreted as “the one or more spring-loaded devices”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foubister et al. (US 2012/0175108).  
Regarding claim 16, Foubister discloses a setting control module assembly comprising: a conveyance (122) to transport a setting control module (downhole tool 102) downhole in a wellbore with a liner hanger (128) and tools (anchor elements 110) to position the liner hanger in the wellbore to allow a negative- pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set; a fluid reservoir for receiving a volume of fluid (paragraph 0034); and one or more valves (114) set to a threshold pressure and fluidly coupleable with a test packer (108) to allow fluid to flow from the fluid reservoir to the test packer to control a setting of the test packer to allow the negative-pressure-test on the liner hanger in response to pressure in the fluid reservoir being greater than or equal to the threshold pressure of the one or more valves (Figs. 1 and 2A - 2C; paragraphs 0018 - 0022, 0028 - 0030,  0034, 0037, and 0038).
Regarding claim 17, Foubister further discloses the conveyance (122) is controllable to apply a force to the setting control module (102) to increase pressure in the fluid reservoir (Figs. 2A – 2C; paragraphs 0037, 0038, and 0040).
Regarding claim 18, Foubister further discloses the test packer (108) is expandable to engage with interior walls of a casing (104) and to form a seal subsequent to the liner hanger (128) being set in the wellbore to allow the negative-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Figs. 1 and 2C; paragraphs 0018 and 0034).  Examiner notes that the order in which the text packer is expandable to engage the interior walls of the casing and the liner hanger being set in the wellbore lacks criticality in an apparatus claim.

Regarding claim 20, Foubister further discloses the one or more valves (114) are fluidly coupleable with the test packer (108) to prevent fluid from flowing from the fluid reservoir to the test packer to unset the test packer in response to pressure in the fluid reservoir being less than the threshold pressure of the one or more valves (Figs. 2A and 2B; paragraphs 0034, 0035, 0037, and 0038).  Examiner takes the position that Figs. 2A and 2B illustrate the one or more valves 114 are fluidly coupled to actuator 204 and when the actuator is actuated to an open position, the one or more valves are fluidly coupleable with the test packer 108.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of AINughaimish et al. (US 2019/0128115).
Regarding claim 1, Foubister discloses an assembly comprising: a liner hanger (128); a setting control module (downhole tool 102) to control a setting for a test packer (packer element 108); the test packer positionable with the liner hanger in a wellbore to allow a negative- pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Fig. 1; paragraphs 0018 - 0022, 0034, 0037, and 0038).  Foubister fails to disclose a stop to engage with the liner hanger to allow the setting control module to control the test packer.  AINughaimish teaches a stop (casing liner device 23) to engage with the liner hanger (25) to allow the setting control module (structure 30) to control the test packer (packer 31 connected up-hole from liner hanger 25; paragraph 0030) (Figs. 3 and 4; paragraphs 0027 - 0030 and 0038) to allow the casing liner, the polished bore receptacle (PBR), and the packer to be connected outside of the wellbore prior to being run into the wellbore to reduce the time and expense associated with forming the well.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foubister with the stop as taught by AINughaimish to allow the casing liner, the polished bore receptacle (PBR), and the packer to be connected outside of the wellbore prior to being run into the wellbore to reduce the time and expense associated with forming the well.  

Regarding claim 4, Foubister further discloses a fluid reservoir (paragraph 0034) for receiving a volume of fluid; and one or more valves (114) set to a threshold pressure to prevent fluid from exiting the fluid reservoir when the fluid reservoir is at a pressure below the threshold pressure (Figs. 1 and 2A - 2C; paragraphs 0018, 0028 - 0030, and 0034).
Regarding claim 5, Foubister further discloses a conveyance (122) coupled with the setting control module (102), wherein a weight of the conveyance is usable to increase the pressure in the fluid reservoir (Figs. 1 and 2A - 2C; paragraphs 0019, 0037, and 0038).
Regarding claim 6, Foubister further discloses the one or more actuators (hydraulic actuator 204) are operable to allow fluid from the fluid reservoir to travel to the test packer (108) in response to the pressure in the fluid reservoir (a hydraulic actuator requires a fluid reservoir in order to function as designed) being at or above the threshold pressure (Figs. 2A and 2B; paragraphs 0030, 0031, 0035, and 0040).  Examiner takes the position that Foubister teaches actuators 204 may be hydraulic actuators or any suitable actuators (paragraph 0031) and a check valve is a well-known hydraulic actuator.
Regarding claim 7, Foubister further discloses the test packer (108) is expandable to engage with interior walls of a casing (104) and to form a seal subsequent to the liner hanger (128) being set in the wellbore to allow the negative-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Figs. 1 and 2C; paragraphs 0018 and 0034).  Examiner notes that the order in which 
Regarding claim 8, Foubister further discloses running tools (anchor elements 110) (Figs. 1 and 2C; paragraph 0018).
Regarding claim 9, Foubister discloses a method comprising: setting a liner hanger (128) in a wellbore (106) using a conveyance (122) on which a setting control module (102) and a test packer (108) are coupled; and performing a negative-pressure-test on the liner hanger on the same trip downhole in which the liner hanger is set (Fig. 1; paragraphs 0018 - 0022, 0034, 0037, and 0038).  Foubister fails to disclose allowing the setting control module to control the test packer by a stop engaging the liner hanger.  AINughaimish teaches allowing the setting control module (30) to control the test packer (packer 31 connected up-hole from liner hanger 25; paragraph 0030) by a stop (23) engaging the liner hanger (25) (Figs. 3 and 4; paragraphs 0027 - 0030 and 0038) to allow the casing liner, the polished bore receptacle (PBR), and the packer to be connected outside of the wellbore prior to being run into the wellbore to reduce the time and expense associated with forming the well.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foubister with the step of allowing the setting control module to control the test packer and the stop as taught by AINughaimish to allow the casing liner, the polished bore receptacle (PBR), and the packer to be connected outside of the wellbore prior to being run into the wellbore to reduce the time and expense associated with forming the well.  
Regarding claim 14, Foubister further discloses creating a pressure differential on each side of a test packer includes pumping a test fluid with a lower density than fluid present in the wellbore below the test packer (paragraph 0037).

s 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of Moffitt et al. (US 2011/0203794).
Regarding claim 2, Foubister fails to disclose the stop includes spring-loaded devices moveable from a retracted position at which the spring-loaded devices are contained within the stop, to an engagement position at which a portion of the spring-loaded devices are external to the stop.  Moffitt teaches a stop (packer setting tool 83), wherein the stop includes spring-loaded devices (spring-biased dogs 85) moveable from a retracted position at which the spring-loaded devices are contained within the stop, to an engagement position at which a portion of the spring-loaded devices are external to the stop (Figs. 3A, 3B, 4A, and 4B; paragraphs 0031 and 0039) to cause a packer (67) to set.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed my Foubister with the stop and spring-loaded devices as taught by Moffitt to provide a means for setting a packer.
Regarding claim 11, Foubister fails to disclose moving one or more spring-loaded devices from a first configuration where the spring-loaded devices are contained within the stop, to a second configuration where a portion of the spring-loaded devices are external to the stop and engaged with the liner hanger.  Moffitt teaches moving one or more spring-loaded devices (85) from a first configuration where the spring-loaded devices are contained within the stop (83), to a second configuration where a portion of the spring-loaded devices are external to the stop and engaged with the liner hanger (Figs. 3A, 3B, 4A, and 4B; paragraphs 0031 and 0039) to cause a packer (67) to set.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed my Foubister with the stop and spring-loaded devices as taught by Moffitt to provide a means for setting a packer.

10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foubister et al. in view of AINughaimish et al. as applied to claim 9 above, and further in view of Moffitt (US 2012/0325499).
Regarding claim 10, Foubister in view of AINughaimish discloses all of the claim limitations, as discussed above, except applying weight to the setting control module to control a setting for the test packer.  Moffitt teaches applying weight to the setting control module (packer setting cylinder) to control a setting for the test packer (liner top packer) (paragraph 0016).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the application of weight to the setting control module as a means for actuating the test packer.  The substitution of one known element (weight applied to the setting control module) for another (hydraulically-actuated packer as disclosed above) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007). 
Regarding claim 12, Foubister further discloses allowing the fluid to flow from the fluid reservoir (a hydraulic actuator would inherently require a fluid reservoir) to the test packer (108) to control the setting of the test packer and overcome a threshold pressure of one or more valves (Figs. 2A and 2B; paragraphs 0034, 0035, 0037, and 0038).    Foubister in view of AINughaimish fails to disclose applying weight to the setting control module to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure of one or more valve.  Moffitt teaches applying weight to the setting control module (packer setting module) to increase pressure on fluid in a fluid reservoir (paragraph 0016).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the application of weight to the setting control module as a means for actuating the test packer.  The substitution of one known element (weight applied to the setting control module) for another (hydraulically-actuated packer as disclosed 
Regarding claim 13, Foubister further discloses lowering pressure below the threshold pressure (paragraph 0056).  Moffitt further discloses applying weight to an actuator to transmit hydraulic pressure to a packer setting device and releasing the packer setting device (paragraph 0016).  Given the apparatus as disclosed above, the method of claim 13 would have been considered obvious to one of ordinary skill in the art.  
Regarding claim 15, Foubister further discloses allowing fluid to flow from the fluid reservoir to the test packer to control the setting of the test packer (see rejection of claim 6); one or more valves for controlling a threshold pressure; and pumping fluid down an annulus between a casing and the wellbore to pressurize an area of the wellbore above the test packer (108) (Figs. 2A and 2B; paragraph 0037).  Foubister in view of AINughaimish fails to disclose applying weight to the setting control module to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure.  Moffitt teaches applying weight to the setting control module (packer setting cylinder) to increase pressure on fluid in a fluid reservoir to overcome a threshold pressure (paragraph 0016).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the application of weight to the setting control module as a means for actuating the test packer.  The substitution of one known element (weight applied to the setting control module) for another (hydraulically-actuated packer as disclosed above) would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the invention.  KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/17/2021